DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 13-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 6,585,694 B1).
With regard to claim 1, Smith discloses A surgical assembly (fig. 1 and 9) for transferring fluid to or from a subject, comprising: a tubular cannula (16) having opposing proximal and distal ends with an open axially extending lumen; a needle (12 and 20 combined) that is elongate and has opposing proximal and distal ends, wherein a length of the needle extends through the tubular cannula lumen (see Fig. 1) so that the distal end of the needle with a tip extends out of the distal end of the distal end of the tubular cannula (as shown in Fig. 2) to provide an exposed tip of the needle; a housing (30/32) comprising opposing proximal and distal ends, wherein the housing holds the tubular cannula (at 40) with the needle with the tubular cannula and needle extending out of the distal end of the housing, and wherein the housing comprises a rotatable outer wall (Fig. 9 is another embodiment that uses the same features as that shown in Fig. 1, but includes a different mechanism for extending the needle within the tubular cannula. Everything in this embodiment corresponds to the same structure in fig. 1 but increased by 400. The rotatable outer wall is 460 in this embodiment and the housing is 432); and an internal screw (488) in the housing cooperably engaged with the rotatable outer wall (see Fig. 9), wherein, in response to rotation of the outer wall of the housing, the internal screw longitudinally translates to adjust a length between the distal end of the tubular cannula and the exposed tip of the needle (Col. 7, line 55 to Col 8, line 4).
With regard to claim 5, Smith discloses wherein the internal screw (488) is a longitudinally extending screw that is movable longitudinally in response to the rotation of the outer wall to adjust the length between the distal end of the tubular cannula and the exposed tip of the needle (Col 7, line 55 to Col 8, line 4).
With regard to claim 6, Smith discloses wherein the needle comprises an inner tube (comprising the lumen tube of 12 and 20) that extends a distance above the proximal end of the housing and through the housing to the tip 29Attorney Docket No. 9450-111DV of the needle tip to define the tip of the needle (see Fig. 1 and 2), wherein the surgical assembly further comprising a luer connector (at 48) attached to the inner tube above the proximal end of the housing.
With regard to claim 7, Smith discloses further comprising a flexible tubing (492 and 434) encasing the inner tube and coupled to a proximal  end of the housing and the luer connector (448). 
With regard to claim 13,  Smith discloses A surgical assembly (fig. 1 and 9) for intrabody fluid transfer, comprising: a tubular cannula (16) having opposing proximal and distal ends with an open axially extending lumen; an elongate needle (12 and 20) having opposing proximal and distal ends, wherein a length of the needle extends through the tubular cannula lumen so that the distal end of the needle with a tip extends out of the distal end of the distal end of the tubular cannula (fig. 2) to provide an exposed tip of the needle; a housing (32) comprising opposing proximal and distal ends and a rotatable outer wall (460), wherein the housing is coupled to the tubular cannula (at 40) with the needle with the tubular cannula and needle extending out of the distal end of the housing; and a screw (488) in the housing cooperably engaged with the rotatable outer wall and configured to move the needle or the tubular cannula longitudinally to extend and retract the distal end of the needle relative to the tubular cannula to thereby adjust a length between the distal end of the tubular cannula and the exposed tip of the needle (Col 7, line 55 to Col 8, line 4).
With regard to claim 14, Smith discloses wherein the rotatable outer wall comprises an inner surface with longitudinally extending threads (490), wherein the screw is a longitudinally extending screw (488) that engages the threads (threads are attached to screw) and resides in an internal longitudinally extending channel of the housing, at least part of which is surrounded by the threads (fig. 9).
With regard to claim 15, Smith discloses wherein the needle comprises an inner tube (comprising the lumen tube of 12 and 20) that extends a distance above the proximal end of the housing and through the housing to the tip 29Attorney Docket No. 9450-111DV of the needle tip to define the tip of the needle (see Fig. 1 and 2), wherein the surgical assembly further comprising a luer connector (at 48) attached to the inner tube above the proximal end of the housing.
With regard to claim 16, Smith discloses A method of transferring a substance to and/or from a patient, the method comprising: providing a housing (32) having opposing proximal and distal ends, the housing holding a proximal end of a tubular cannula (16) therein with a distal end of the tubular cannula extending out of the housing, the tubular cannula having an axially extending interior lumen holding an elongate needle (12/20) with a length sufficient to have a tip of the needle outside the distal end of the tubular cannula and an upper end extending out of the proximal end of the housing (Fig. 1 and 2);  31Attorney Docket No. 9450-111DV inserting the distal end of the tubular cannula and needle into a patient (Col 1, line11-25); then transferring a substance to or from a target site through a needle lumen at the tip of the needle (col 1, line 11-25); and adjusting a length between the distal end of the tubular cannula and needle tip during the transferring action (col 3, line 35-49), wherein the adjusting is carried out by extending the needle a distance out of a distal end of the tubular cannula while the tubular cannula is held at a fixed length by rotating an outer wall of the housing (col 3, line 35-49).
With regard to claim 17, Smith discloses wherein the needle is an infusion needle (20 and 12), and wherein the transferring the substance to or from the target site is carried out by infusing a substance (Col 3, lines 35-49 and Col 1, lines 11-25). 
With regard to claim 19, Smith discloses A surgical assembly (fig. 1 and 9) for intrabody fluid transfer, comprising: a tubular cannula (16) having opposing proximal and distal ends with an open axially extending lumen; a needle (12 and 20) that is elongate and has opposing proximal and distal ends, wherein a length of the needle extends through the tubular cannula so that the distal end of the needle extends out of the distal end of the tubular cannula to provide a tip of the needle that is exposed (fig. 2); a housing (32) comprising opposing proximal and distal ends and a rotatable outer wall (460) that holds the tubular cannula with the tubular cannula and needle extending out of the distal end of the housing; a longitudinally extending internal screw (488) in communication with the rotatable outer wall that cooperate to move at least one of the needle or the tubular cannula longitudinally to extend and retract the distal end of the needle relative to the tubular cannula to adjust a length between the distal end of the tubular cannula and the tip of the needle that is exposed (Col 7, line 55 to Col 8, line 4); wherein the needle is defined by an inner tube (20) bonded to an outer tube (12) to define at least first and second co-axially disposed segments having different outer diameters, with the inner tube being longer than the outer tube and defining the tip of the needle that is exposed (needle tip 20); and wherein the inner tube is directly affixed to the internal screw (see at 434 in Fig. 9, threads 470).
With regard to claim 20, Smith discloses wherein the rotatable outer wall (460) of th housing comprises an inner surface with threads (490) that cooperably engages the longitudinally extending screw(488, threads are attached to the screw 488).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 6,585,694 B1).
With regard to claim 2, Smith discloses the housing (32), however does not disclose the specific dimensions. 
It would be prima facie obvious for one ordinary skill in the art to optimize the size of the housing to have a length from about 1 inch to about 6 inches as doing so would not alter the function of the device.
With regard to claim 3, Smith discloses needle that can extend in to the body to deliver a medication (20) and a proximal end that resides in the housing (see Fig. 1 and 2, needle elements 12 and 20 are inside the housing 32). However, Smith does not disclose a specific stroke distance. It would be prima facie obvious for one of ordinary skill in the art to optimize the size/length of the needle to have a stroke distance of between 0.5 inches and 3 inches as doing so would not alter the overall function of the device. 
With regard to claim 4, Smith discloses needle that can extend in to the body to deliver a medication (20) and a proximal end that resides outside the housing (if element 35 which is part of the length of the needle this end would be located outside the housing). However, Smith does not disclose a specific stroke distance. It would be prima facie obvious for one of ordinary skill in the art to optimize the size/length of the needle to have a stroke distance of between 0.5 inches and 3 inches as doing so would not alter the overall function of the device.
With regard to claim 11, Smith discloses a tubular cannula (16) has a size and geometry adapted for use with a stereotactic frame with a trajectory guide having a support column sized and configured to releasably hold the tubular cannula so that the housing resides above the support column (the stereotactic frame and support column are not positively recited, therefore  the device must only capable of working with such a structure). However Smith does not disclose a specific inner diameter of the needle. It would be prima facie obvious for one ordinary skill in the art to optimize the size of the needle to having an inner diameter in a range of about 100um to about 750 um as doing so would not alter the overall function of the device. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 6,585,694 B1) in view of Johnson et al. (US 2008/0103456 A1).
With regard to claim 8, Smith discloses the distal end of the needle has a stepped configuration with a first segment (12) having a first outer diameter that merges into a second end segment (20) having 2 second smaller outer diameter having a length that extends to the Up of the needle, and the needle tip extends out of the tubular cannula an adjustable distance of between about 2 mm to about 30 mm (Col 6, lines 26-47).
However, Smith does not teach the elongate needle comprises fused silica glass.
Johnson teaches that tubing and tips can be made of a fused silica glass (O108h.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Smith with the fused silica glass as taught by Johnson because a simple substitution of one medical grade material for another is well known in the art.
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 6,585,694 B1) in view of Trudell (US 2004/0044329 A1).
With regard to claim 9, Smith teach the claimed invention except for a coating and tapered end.
Trudell teaches a cannula (Fig. 6b, element 100d) configured to having a needle (120) within the lumen of the cannula such that the needle extends from the end of the cannula. Trudell further teaches wherein the tubular cannula has an outer polymeric coating and/or sleeve (00427), and wherein the distal end of the tubular cannula is tapered (as shown in Fig. 6b) so that it has a smaller outer diameter at a tip relative to an outer diameter rearward of the tip, and wherein the tubular cannula proximal end terminates inside the housing.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith/Johnson with coating and tapered tip as taught by Trudell for the purpose of providing a sterilizable, biocompatible, corrosion resistant tubing ([0042]).
With regard to claim 10, Smith discloses wherein the needle comprises an inner capillary tube lumen within 20) bonded to an outer capillary tube (lumen within portion 12) to define at least first and second co-axially disposed segments having different cuter diameters, with a smallest sized outer diameter of the first segment extending to a tip thereof, and wherein the outer capillary tube comprises a conformal outer polymeric sleeve residing al least at an interface between the distal end of the tubular cannula and outer capillary tube in contact with an inner surface of the tubular cannula when retracted therein to thereby Inhibit fluid intake thereat.
However, Smith does not teach the tubular cannula being a ceramic material with a polymeric sleeve.
Trudell teaches a cannula tubing made of a ceramic material and having a conformal outer polymeric sleeve (coating) ([0042]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith/Johnson with coating and ceramic material as taught by Trudell for the purpose of providing a sterilizable, biocompatible, corrosion resistant tubing ([0042]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 6,585,694 B1) in view of Jenkins et al. (US 2013/0006095 A1).
With regard to claim 18, Smith discloses the claimed invention except for an MRI scanner.
Jenkins teaches the insertion of a cannula and needle into the brain under guidance of a MRI scanner ([0002]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith with a flexible rack gear as taught by Jenkins for the purpose of allowing the toothed portions of the gear and linear rack to properly engage while in use (Col 12, line 62 to Col 13, line 6).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/             Primary Examiner, Art Unit 3783